Citation Nr: 0127041	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  98-18 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to December 
1944 and from September 1950 to September 1952.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a January 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  In a July 1979 Board decision, the veteran's claim of 
entitlement to service connection for a neuropsychiatric 
disorder was denied on the basis that his current psychiatric 
diagnosis could not be etiologically linked to his service.

3.  The evidence received since the July 1979 Board decision 
that denied service connection for a neuropsychiatric 
disorder consists of evidence that is either cumulative or 
redundant or does not bear directly or substantially upon the 
specific matter under consideration and is so insignificant 
as to not warrant reconsideration of the merits of the claim 
on appeal.


CONCLUSION OF LAW

The July 1979 Board decision that denied service connection 
for a neuropsychiatric disorder is final; new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for a psychiatric disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed with respect to 
this issue, that VA has given the appellant adequate notice 
regarding the evidence necessary to substantiate his claim 
and that no further assistance to the appellant is required 
to comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5103A (Supp. 2001).  There have also been final 
regulations promulgated to implement the new law.  See 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  It is noted 
that the appellant was notified of the new law in 
correspondence sent to him in July 2001, and that he has been 
sent correspondence and information concerning evidence 
needed to support his claim.  There is no indication that 
there is any additional evidence that could be obtained that 
would be useful in substantiating this claim.

Factual Background

In July 1979, the Board denied the veteran's claim of 
entitlement to service connection for a psychiatric disorder.  
The evidence before the Board at the time of the July 1979 
decision consisted of service medical records; an August 1945 
VA medical examination report, a January 1976 VA psychiatric 
examination report; a November 1978 VA field examination 
report; daily reports; several personal statements submitted 
on the veteran's behalf; a letter from Walter Reed Army 
Medical Center and the veteran's testimony at a June 1978 
personal hearing.  The veteran's service medical records from 
his first period of service, showed no evidence of any 
relevant complaints, findings, treatment or diagnoses.  
Although treatment records from his second period of service 
are presumed destroyed in a July 1973 fire at the National 
Personnel Records Center (NPRC), the veteran's September 1952 
separation examination report noted that his psychiatric 
evaluation was normal.  A May 1976 letter from Walter Reed 
Army Medical Center, acknowledged that the veteran was 
hospitalized at that facility from April 1951 to May 1951 and 
admitted to the neuropsychiatric services in May 1951 and 
discharged in August 1951.  Army morning reports for Camp 
McCoy, show that the veteran was hospitalized in January and 
February 1951.  Army morning reports for Walter Reed Army 
Hospital show that he was hospitalized in April and August 
1951.  An application for VA treatment or domiciliary care, 
submitted by the veteran in May 1954, stated that he had 
experienced a problem with his nerves since service.

During his January 1976 VA psychiatric examination, the 
veteran gave a history of having been hospitalized in a 
locked ward at Walter Reed Hospital in 1951.  He was also 
hospitalized for migraine headaches at Mt. Alto in 1952.  He 
complained of sleep disturbance, nightmares, depression, 
memory loss and gastrointestinal disturbance.  The diagnosis 
was non-psychotic organic brain syndrome associated with 
other (unspecified) physical condition.  The examiner did not 
offer any opinion as to the etiology of the veteran's 
psychiatric disorder.

In September and October 1976, the veteran submitted 
statements from his commanding officer and another former 
serviceman who served with him, as well as a statement from 
his former spouse.  Both lay statements averred that the 
veteran was admitted for treatment of a psychiatric disorder 
sometime in mid-1951 and that neither soldier had any further 
contact with him afterwards.  His ex-wife stated that she was 
informed in the spring of 1951 by a physician at the Walter 
Reed Army Hospital that her husband had been admitted for 
treatment of a nervous condition.  He was discharged in 1952 
and she felt that his symptoms of depression, crying spells 
and insomnia continued from 1952 to 1956, the year they 
separated.  He initially sought treatment at the 
"Emergency" hospital, but discontinued treatment soon 
afterwards.

The veteran submitted statements from his attorney, employer, 
personal barber, and second wife in June 1977.  His attorney 
had known him since 1953 and stated that he seemed to have 
problems with his memory and concentration.  His employer 
stated that the veteran was first hired in 1952 and that 
special consideration was given him regarding his production 
rate because of a nervous disorder.  His barber stated that 
he had cut the veteran's hair approximately every two weeks 
since 1953, when his health permitted.  The barber stated 
that the veteran complained of headaches and poor vision.  
His second wife stated that she had been married to the 
veteran since August 1957, and that since that time he had 
suffered a loss of vision and problems with his concentration 
and memory as a result of headache "attacks."

During his June 1978 central office hearing before the Board, 
the veteran testified that he first began to have headaches 
and a nervous problem while acting as a game warden arresting 
Native Americans on a reservation for poaching.  He felt 
sympathy for their plight because the tribe was starving.  He 
was treated in a locked ward at Walter Reed Hospital in 1951, 
but could not state what his diagnosis was.  Initially he 
went to the "Emergency" hospital from 1952 to 1956 and to 
two physicians afterwards.  There were no available medical 
records from the hospital and he could not remember whether 
the physicians were psychiatrists.  

A VA field examiner submitted two November 1978 memoranda 
based on interviews with the veteran's barber and his 
supervisor.  His barber indicated that he knew the veteran 
both prior to his service and afterwards and that he had 
changed significantly after his discharge.  He had witnessed 
the veteran's headaches in his shop and stated that the 
veteran told him that his nerves were bad.  He rarely saw the 
veteran anymore.  His employer stated that the veteran had 
been hired in September 1952 and appeared to have a nervous 
condition at the time.  He also complained of headaches and 
indicated that he was receiving treatment for his condition.  
His work was satisfactory at the time, but had deteriorated 
over the years.  Accommodations were made in accordance with 
his condition; however, his supervisor indicated that someone 
else would be taking over his area and something would "have 
to be done" regarding the veteran.

The Board denied the veteran's claim for service connection 
for a psychiatric disorder in July 1979, finding that it was 
not shown to be etiologically linked to his service or any 
incident therein.  

In February 1981, the veteran attempted to reopen his claim 
for service connection for a psychiatric disorder.  The RO 
advised him, through a March 1981 letter to his congressional 
representative, that new and material evidence was required 
to reopen his claim.  In September 1996, the veteran 
submitted an application for service connection for a nervous 
condition.  In a January 1997 rating decision, the RO found 
that the veteran had failed to submit new and material 
evidence to reopen his claim for a psychiatric disorder, and 
this appeal followed.

Evidence submitted after the July 1979 Board decision, 
includes VA treatment records, dating from May 1991 to 
February 1998; September and December 1996 letters from his 
VA treating physician; a December 1996 VA psychiatric 
examination report; and the veteran's testimony given at 
April 1999 and September 2000 personal hearings.

VA treatment records, dating from May 1991 to February 1998, 
show ongoing treatment for diagnosed general anxiety 
disorder, psychogenic erectile disorder and recurrent major 
depressive disorder.  In March 1994, he was reportedly 
preoccupied by having been wronged on three prior occasions, 
including once in service.  .  A January 1997 progress note 
reveals a diagnosis of schizophrenia.  The treatment records 
also indicate that he was frequently treated for diagnosed 
migraine headaches.  

September and December 1996 letters from the veteran's VA 
treating physician, noting that the veteran was hospitalized 
at Walter Reed during service for a psychiatric disability 
and discharged in a regular fashion despite evidence that he 
should have been medically discharged.

A December 1996 VA psychiatric examination report notes the 
veteran's stated history of an inservice psychiatric 
hospitalization and a 45-year history of depression.  The 
examiner noted that the veteran's records were not available, 
but that he had a long history of depression and was 
currently being treated for depression with psychotic 
features.  He had beginning dementia of unknown etiology and 
was to be followed-up with neurology to determine its 
etiology.

During his April 1999 personal hearing, the veteran testified 
that he was treated for a psychiatric disorder in a locked 
ward at Walter Reed Hospital in 1951.  He further testified 
that he had attempted to get those treatment records through 
both NPRC and the hospital, but had been told the records 
were destroyed in NPRC's 1973 fire and that the hospital no 
longer had the records.  Moreover, he was unable to obtain 
treatment records from DC General hospital.  He did have a 
prescription bottle for Valium from 1976.  During his 
September 2000 personal hearing, the veteran testified that 
he was admitted to the Walter Reed locked unit because he was 
considered a threat to the president and the chief staff of 
the U.S. Army.  During his hospitalization, he was told that 
he had not received commendations from the president and the 
Army and was told to change his story, which he did to be 
discharged from the hospital.  He submitted copies of his 
commendation and pictures of himself with leading members of 
the military and pictures of President Truman.  He again 
stated that he was unable to secure records from DC General 
Hospital regarding his treatment and that he had received 
treatment through VA in the last 9 years.  

Analysis

Given that the Board's 1979 decision is final, it is not 
subject to revision in the absence of a showing of clear and 
unmistakable error.  Furthermore, the claim may not be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104.

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  

The Board must first determine whether the evidence is new 
and material.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration which is neither cumulative nor redundant and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, Hodge stressed that under the 
regulation new evidence that was not likely to convince the 
Board to alter its previous decision could be material if 
that evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").  

The Board finds that the VA treatment records, as well as the 
veteran's personal testimony, submitted after the July 1979 
Board decision are not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
The additional records are cumulative of the evidence noted 
at the time of the July 1979 Board decision.  At that time 
there was also evidence that the veteran had been treated on 
a psychiatric unit at Walter Reed and that he had a 
psychiatric diagnosis as early as January 1976.  This 
evidence was considered at the time of the July 1979 Board 
decision.  Although the veteran has submitted credible 
evidence of subsequent treatment, and this evidence is new 
evidence, these new records of recent treatment include no 
evidence that the veteran had any diagnosed psychiatric 
disorder at any time during his service or within one year of 
his discharge from service.  Nor does the evidence show that 
his current psychiatric disorder is etiologically related to 
his 1951 hospitalization or first became manifest within one 
year of his discharge.  The veteran' s own statements and 
testimony regarding the etiology of his current psychiatric 
disorder are not probative as he is not shown to have the 
medical expertise sufficient to render an opinion as to what 
is essentially a question of medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

The veteran indicates that he received treatment at 
Washington Hospital Center (later associated with DC General 
Hospital); however, past and present efforts to obtain any 
such records have been futile.  Likewise, efforts to secure 
his service medical records during his second term of service 
were made and the veteran has indicated that he has been 
unable to secure these records.  Prior to the July 1979 Board 
decision, morning reports were obtained showing that the 
veteran was hospitalized at Walter Reed in 1951.  The Court 
has held that, where the service medical records are presumed 
destroyed, the Board's obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The Board is satisfied that the evidence of 
record shows that VA has made every effort to secure any 
additional service records for the veteran.  

As the evidence received since the July 1979 Board decision 
is not new and material, the claim for service connection for 
an acquired psychiatric disorder is not reopened.


ORDER

New and material evidence sufficient to reopen the claim of 
service connection for an acquired psychiatric disorder, not 
having been submitted, the claim is not reopened.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

